DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 & 11-13 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on January 7, 2022. Claim 10 stands canceled. Claims 14-17 stand withdrawn.
Election by Original Presentation
Newly submitted Claims 14-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 14-17 recite a method of making a fluid/product, which is independent or distinct from Claims 1-9 & 11-13 which recite a method of using the product. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process of using that product. As a non-limiting example, the product can be used in a variety of hydrocarbon recovery applications other than the method of injecting as broadly claimed.
Since Applicants have received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 14-17 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Terminal Disclaimer
The terminal disclaimer filed on January 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos.   has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Objections
Claims 11 & 12 are objected to because of the following informalities:
Claim 11 appears to recite surfactants which are described as rheology modifiers in the instant specification. As such, to improve clarity of the claim, replacement of “wherein the treatment fluid further comprises” with -wherein the rheology modifier further comprises- is recommended. Appropriate correction is required. 
Claim 12 appears to have a typographical error and does not depend on any claim. Appropriate correction is required. For purposes of examination, the Office considers Claim 12 as dependent on Claim 1. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites the corrosion inhibitor that comprises components as recited. These limitations regarding the corrosion inhibitor comprising the recited components or a mixture thereof in combination with the rheology modifier components of parent Claim 1 are not sufficiently described in the specification as required above. Appropriate correction and/or clarification is required. The claim has been examined as best understood. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0128598), in view of Ezell et al. (US 2011/0053812). 
With respect to Claim 1, Chen discloses a method of treating a subterranean formation penetrated by a wellbore, comprising: injecting into said formation a treatment fluid comprising: at least one viscoelastic surfactant (VES) at a concentration of between about 0.1 and about 10 percent by weight (Chen: Sections [0006]-[0008] & [0031]-[0044]); a formation-dissolving agent selected from the group consisting of hydrochloric acid, formic acid, acetic acid, lactic acid, glycolic acid, sulfamic acid, malic acid, citric acid, tartaric acid, maleic acid, methylsulfamic acid, chloroacetic acid, aminopolycarboxylic acids, 3-hydroxypropionic acid, polyaminopolycarboxylic acids, salts thereof and mixtures of said acids and salts(Chen: Sections [0006]-[0008], [0013] & [0026]-[0041]), and also teaches various embodiments with a rheology modifier comprising components selected from aliphatic polymers (as a non-limiting example, amphiphilic polymers comprising polyglycols) and/or a metal salt (as a non-limiting example, sodium chloride) (Chen: Sections [0003], [0004], [0006]-[0008], [0012], [0023], [0024] & [0026]-[0041]); wherein Chen discloses these materials as affecting rheological properties such as viscosity.
Further, as Chen discloses the metal salt as instantly claimed, the metal salt is considered a “rheology modifier” as instantly claimed. Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
To the extent there is any difference between the rheology modifier of Chen’s disclosure and the “rheology modifier” of the method as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
Chen, however, fails to explicitly disclose the aliphatic polymer as comprising an aliphatic polyglycol ether as instantly claimed.
Ezell teaches methods of treating subterranean formations employing polymers and surfactants for viscosity control (Ezell: Sections [0003], [0005] & [0009]) therein, wherein the method employs amphiphilic polymers comprising polyglycol and/or polyglycol ether that are commercially available, and surfactant systems comprising sodium chloride, to maintain sufficient viscosity (Ezell: Sections [0023], [0026] & [0027]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chen with the aforementioned teachings of Ezell to employ a known alternative, commercially available, amphiphilic polymer, such as an aliphatic polyglycol ether, in combination with a metal salt as instantly claimed in order to maintain sufficient viscosity and/or to yield predictable results in well treatment. (Ezell: Sections [0023], [0026] & [0027]).
With respect to Claims 2-4, the combined references of Chen and Ezell teach the method as provided above with respect to Claim 1. Chen further discloses said treatment fluid as respectively claimed (Chen: Sections [0006] & [0043]). 
With respect to Claims 5-9 & 11, the combined references of Chen and Ezell teach the method as provided above with respect to Claim 1. Chen further discloses the VES/surfactant as respectively claimed (Chen: Sections [0006]-[0008] & [0032]-[0034]). 
With respect to Claim 12, the combined references of Chen and Ezell teach the method as provided above with respect to Claim 1. Chen further discloses “…wherein the rheology modifier further comprises a polyacrylamide, a polystyrene, a polysiloxane, a poly(vinylalcohol), a guar or functionalized guar derivative, a cellulose or a mixture thereof” (Chen: Sections [0004], [0006]-[0008], [0010]-[0012] & [0026]-[0041]).
With respect to Claim 13, the combined references of Chen and Ezell teach the method as provided above with respect to Claim 1. Chen further discloses one or materials instantly described and/or claimed as a corrosion inhibitor (Chen: Sections [0004], [0006]-[0013] & [0026]-[0041]). As such, the material(s) of Chen are considered a “corrosion inhibitor” as instantly claimed. 
Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). 
To the extent there is any difference between the corrosion inhibitor of Chen’s disclosure and the “corrosion inhibitor” of the method as respectively claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
Response to Arguments
Applicants' amendments regarding the claim objections have been fully considered. The amendments, however, raise new objections as set forth above. 
The double patenting rejections are withdrawn in light of the Terminal Disclaimer filed January 7, 2022 (as set forth above). 
Applicants’ arguments with respect to the rejection(s) of Claims 1-9 & 11-13 under 103 as being unpatentable over Chen have been fully considered. In light of the amendments, a new ground(s) of rejection is made in view of the teachings of Chen and Ezell as set forth above. Some arguments are relevant to the new ground(s) of rejection and, as such, are addressed below. 
Applicants assert that Chen (1) fails to disclose metal salts, either alone or in combination with a polyglycol ether as instantly claimed; and (2) does not disclose the high salt brines as rheology enhancers.  
The Examiner respectfully disagrees. 
Chen teaches various polymers and surfactant systems that impart rheological properties (Chen: Sections [0006], [0012], [0023], [0024], [0028], [0031] & [0032]); wherein the surfactant systems comprise metal salts, as a non-limiting example - sodium chloride. 
 Further, as Chen discloses the metal salt as instantly claimed, the metal salt is considered a “rheology modifier” as instantly claimed. Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). 
To the extent there is any difference between the rheology modifier of Chen’s disclosure and the “rheology modifier” of the method as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674